               Case 1:17-cv-06770-AJN-SN Document 135-8 Filed 09/25/19 Page 1 of 3




Confidential                                                                         CCNY-000041
               Case 1:17-cv-06770-AJN-SN Document 135-8 Filed 09/25/19 Page 2 of 3




Confidential                                                                         CCNY-000042
               Case 1:17-cv-06770-AJN-SN Document 135-8 Filed 09/25/19 Page 3 of 3




Confidential                                                                         CCNY-000043
